PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Bahar et al.
Application No. 15/360,905
Filed: 23 Nov 2016
For: BIPOLAR PLATE FOR LOW PRESSURE FEED ELECTRODE OPERATION
:
:
:
:	DECISION ON PETITION
:
:
:


This is a decision on the renewed petition for revival of an application for patent abandoned
unintentionally under 37 CFR 1.137(a) filed February 7, 2022.

The petition to revive under 37 CFR 1.137(a) is GRANTED.

This application became abandoned on April 18, 2019, for failure to pay the issue fee within the
three-month statutory period set forth in the Notice of Allowance mailed January 17, 2019. On
May 6, 2019, the Office mailed a Notice of Abandonment. On September 7, 2021, applicant filed
a petition to revive the application, which was dismissed by the decision issued on December 9, 2021. On February 7, 2022, applicant submitted the present renewed petition under 37 CFR 1.137(a).

The petition meets the requirements under 37 CFR 1.137(a) to revive this abandoned application and accept the payment of the issue fee as being unintentionally delayed. Applicant paid a $1050 petition fee and a $500 issue fee (i.e., the required reply) on August 8, 2021. In addition, applicant made an acceptable statement of unintentional delay and provided an explanation of the facts and circumstances surrounding the extended delay on renewed petition to support a conclusion that the entire period of delay is unintentional.

This application is being forwarded to the Office of Data Management.

Questions relating to this decision may be directed to the undersigned at 571-272-3211.

/CHRISTINA TARTERA DONNELL/Attorney Advisor, OPET